DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 9 and 16 is/are independent.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 10/16/2020, 11/16/2021, 3/9/2022 and 4/28/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pub. No. 2019/0265281) (hereinafter “Li”).

Regarding claim 1, Li teaches a smart-home device (Para. 2-3 - - smart home systems)

comprising: a main power rail that provides power to one or more components of the smart- home device; (Fig. 1 - - one or more components use power)

an integrator coupled to the main power rail that stores energy on an energy- storage device, (Para. 30 - - devices include battery) 

wherein the energy stored on the energy-storage device is representative of an amount an amount of power provided to the smart-home device through the main power rail during an integration cycle of the integrator; (Para. 69 - - effective power value is being interpreted as representative amount of power)

and a counter that stores a number of integration cycles performed by the integrator during a time interval, wherein a total amount of power provided to the smart-home device through the main power rail during the time interval is represented by: the number of integration cycles performed by the integrator during the time interval; and the energy stored on the energy-storage device. (Para. 73 - - count of cycles are determined in which effective power values are calculated)

Regarding claim 2. The smart-home device of claim 1, wherein: the integrator comprises an operational amplifier configured to operate as an integrator; and the energy-storage device comprises a capacitor coupled to an output of the operational amplifier. (Para. 39 - - operational amplifier is used; Para. 41 - - parameters can include capacitance)

Regarding claim 3. The smart-home device of claim 1, further comprising a transistor between the energy-storage device and aground, wherein a reset signal causes the transistor to drain the energy stored on the energy-storage device to the ground. (Para. 39 - - operational amplifier is used)

Regarding claim 4. The smart-home device of claim 1, further comprising: a resistor on the main power rail; and a differential amplifier that generates an output based on an instantaneous voltage drop across the resistor on the main power rail, wherein the output of the differential amplifier is sent to the integrator. (Para. 35 - - loads with impedance, i.e. resistors, are used; Para. 39 - - operational amplifier is used)

Regarding claim 5. The smart-home device of claim 4, wherein the output of the differential amplifier is sent through a low-pass filter before being sent to the integrator. (Para. 47 - - low-pass filtering is performed)

Regarding claim 6. The smart-home device of claim 1, further comprising: a comparator that compares an electrical measurement of the energy-storage device to a threshold. (Para. 55 - - processed data can be compared to threshold)

Regarding claim 7. The smart-home device of claim 1, further comprising: an analog-to-digital converter that converts an electrical measurement of the energy-storage device. (Para. 41 - - ADC is used)

Regarding claim 8. The smart-home device of claim 1, wherein the counter is part of a microprocessor integrated circuit, and the integrator is a board-level component. (Para. 44 - - integrated circuit is used)

Regarding claim 9. A method of measuring an amount of power provided to a smart-home device through a main power rail, the method comprising: providing power to one or more components of the smart-home device through a main power rail; storing energy on an energy-storage device using an integrator that is coupled to the main power rail, wherein the energy stored on the energy-storage device is representative of an amount an amount of power provided to the smart-home device through the main power rail during an integration cycle of the integrator; and counting a number of integration cycles performed by the integrator during a time interval, wherein a total amount of power provided to the smart-home device through the main power rail during the time interval is represented by: the number of integration cycles performed by the integrator during the time interval; and the energy stored on the energy-storage device. (Para. 73 - - count of cycles are determined in which effective power values are calculated as above)

Regarding claim 10. The method of claim 9, wherein: the integration cycle of the integrator begins when a reset signal causes the energy stored on the energy-storage device to be removed from the energy-storage device; and the integration cycle of the integrator ends when an electrical measurement of the energy-storage device exceeds a threshold. (Para. 55 - - processed data can be compared to threshold)

Regarding claim 11. The method of claim 9, further comprising calculating the total amount of power provided to the smart-home device through the main power rail during the time interval at least in part by: multiplying the number of integration cycles performed by the integrator during the time interval by an amount of energy provided to the smart-home device through the main power rail during a single integration cycle and divided by a length of the time interval. (Para. 73 - - count of cycles are determined in which effective power values are calculated)

Regarding claim 12. The method of claim 11, further comprising calculating the total amount of power provided to the smart-home device through the main power rail during the time interval at least in part by: converting the amount of energy stored on the energy-storage device into a digital representation; and determining an amount of power used during a current integration cycle based on the digital representation. (Para. 73 - - count of cycles are determined in which effective power values are calculated; Para. 35 - - total electric consumption is calculated)

Regarding claim 13. The method of claim 9, wherein the smart-home device comprises a thermostat. (Fig. 1 - - air conditioner uses thermostat)

Regarding claim 14. The method of claim 9, wherein the smart-home device comprises a digital home assistant. (Para. 2 - - various smart home system devices can be used which include digital home assistant)

Regarding claim 15. The method of claim 9, further comprising providing the total amount of power provided to the smart-home device through the main power rail during the time interval to a thermal model for estimating an ambient temperature around the smart-home device. (Para. 35 - - total electric consumption is calculated; Para. 41 - - environment signals such as temperature sensor signals are used)

Regarding claim 16. A power-measurement circuit comprising: an integrator coupled to a main power rail, wherein the integrator stores energy on an energy-storage device, and the energy stored on the energy-storage device is representative of an amount an amount of power provided through the main power rail during an integration cycle of the integrator; and a counter that stores a number of integration cycles performed by the integrator during a time interval, wherein a total amount of power provided through the main power rail 8 during the time interval is represented by: 9 the number of integration cycles performed by the integrator during the time interval; and the energy stored on the energy-storage device. (Para. 73 - - count of cycles are determined in which effective power values are calculated as above) 

Regarding claim 17. The power-measurement circuit of claim 16, wherein: the integrator comprises an operational amplifier configured to operate as an integrator; and the energy-storage device comprises a capacitor coupled to an output of the operational amplifier. (Para. 39 - - operational amplifier is used; Para. 41 - - parameters can include capacitance)

Regarding claim 18. The power-measurement circuit of claim 16, further comprising a transistor between the energy-storage device and a ground, wherein a reset signal causes the transistor to drain the energy stored on the energy-storage device to the ground. (Para. 39 - - operational amplifier is used)

Regarding claim 19. The power-measurement circuit of claim 16, further comprising: a resistor on the main power rail; and a differential amplifier that generates an output based on an instantaneous voltage drop across the resistor on the main power rail, wherein the output of the differential amplifier is sent to the integrator. (Para. 35 - - loads with impedance, i.e. resistors, are used; Para. 39 - - operational amplifier is used)

Regarding claim 20. The power-measurement circuit of claim 16, wherein the output of the differential amplifier is sent through a low-pass filter before being sent to the integrator. (Para. 47 - - low-pass filtering is performed)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119